Title: To Thomas Jefferson from Gouverneur Morris, 24 December 1790
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
London 24 December 1790

Your Letter of the twelfth of August was highly pleasing to me, among other Reasons because it releived me from a painful Situation. I wished to have expressed to you my Congratulations on your safe Arrival, and on the domestic Event which shortly succeeded. I wished also to express to you as an American my Satisfaction  with your official Appointment, and as a Man my Esteem Respect and Affection. The Presidents Letter to me prevented all this. I could not write to you and not mention the Course of the Business, and I could not write to you about the Business without appearing to assume a diplomatic Existence. This may have been a false Delicacy, but this is the Fact. I will not now pester you with Professions of Regard, but on every proper Occasion I expect to shew that I am not wholly unworthy of your friendly Notice.
When I was last in England Mr. Cutting applied to me for a Loan of Money, having he said been put to great Expence in the liberating of impressed Americans. I told him I would lend Money to Nobody, because I would not hurt the Feelings of any of my Countrymen by a particular Refusal, and had been obliged to reject already some Applications of that Sort. I told him farther that the regular and proper Expence should be born by the Owners of the several Ships Whose Seamen were taken, and that he ought to have had the Concurrence of their Correspondents here. That I feared he would now find it difficult to recover his Money, but as the Principle was laudable, if he would make out an Account of his Expenditures I would examine it, and pay such Part as seemed to me Right, and take my Chance of receiving it again from the United States. This Proposition did not meet his Wishes at all. He therefore offered to give a Bill on you for a certain Amount, which he desired me to advance. This I refused with some Asperity, as it was taking a Liberty with you which he could not justify. I have not seen him since, and only mention these Things now, lest by some of the many Accidents to which human Affairs are liable they should be presented to you or others in a different Light.
There is another Matter also in which I found myself obliged to offend some of my Countrymen. Mr. Barlow and Major Blagden had formed a Plan for colonizing the Banks of the Scioto with the Inhabitants of the Rue d’Honore, and others who might think proper to go to that Land of Promise. And indeed a Land of Promise they made it: promising freely what in the Nature of Things could never be performed. I saw that this Scheme might in it’s Event prove injurious both to the Parties engaged in it and to the Reputation of America. When it became a Subject of Conversation in Society, I thought it incumbent on me to undeceive those who imagined the Government of America was concerned, and those also who supposed that I might be interested. Many Adventurers  called on me for Information. Not to have told them the Truth when they asked Information which was to decide their Fate, would have been in my opinion criminal. I have some Reason to believe that this necessary Conduct has given Offence, and may have occasioned Misrepresentation. I therefore give you the Facts. I treated both the Plan and the Authors of it with as much Delicacy as I could, but I could not support what I could not approve.
The public Letter accompanying this will communicate all the Information I possess respecting the Business entrusted to me. I will add here my Conviction that the present Minister will do nothing effectual for some Time to come. Their European Affairs are not yet fully adjusted, and I think they will not be able to agree on a System to be pursued for America. In the mean Time we are growing into Notice, and encreasing in our Importance. If at the critical Moment we make them feel that the adoption of Measures like their own will greatly injure their Navigation and Trade, then and not till then will they become seriously desirous of fair and honorable Connection. This Moment is not yet arrived. We must wait both the Developement of their Intentions, and of our Means and Resources. We must wait also the Fate of France, and the new Connections and Alliances to be grounded thereon in Europe. It is in my opinion a happy Circumstance that our Hands are not now tied, and I hope we shall be cautious indeed as to all future Engagements.

P.S. Thanks for your Report: perhaps from Paris I shall trouble you with some Ideas on the Subject of it.

